DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The terminal disclaimer filed on October 1, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on U.S. Application No. 14/969,521 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
In view of the terminal disclaimer as presented in the response filed October 1, 2020, the obviousness type double patenting rejection has been withdrawn. 
Claims 1-4, 6-7, 9-12, 22, 25-28, 38-42 are currently pending and rejected.

Response to Arguments
Applicant’s remarks filed October 1, 2020 have been considered.  The obviousness double patenting rejection has been withdrawn.  Upon further consideration, a rejection relying on prior art has been presented as discussed below.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the On page 19, lines 1-13, the specification is discussing figure 3.  At line 11,  “327” as presented on page 19, line 11 cannot be found in figure 3.  
On page 24, line 22, the specification is referring to figure 11.  Reference sign “400” has been recited on line 22, which cannot be found with respect to figure 11.  It appears that this portion of the specification uses reference sign “1100” and “400” to refer to the same part. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a product conveyor mechanism” in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In regards to the above limitation of claim 1, 

Claim Objections
Claims 1-4, 6, 7, 9-12, 22, 25-28, 38-42 are objected to because of the following informalities:  
Claim 1 recites the limitation, “the orientation” on the 2nd to last line of the claim.  This should be amended to recite, “an orientation.”
Claims 25 -27 each recite, “the one or more electromagnetic wave units configured.”  It appears that this should recite, “the one or more electromagnetic wave units is configured….”  Appropriate correction is required.
Claims 2-4, 6, 7, 9-12, 22, 28, 38-42 are objected to based on their dependence to claim 1.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4, 6, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 6 recite the limitation, “the electromagnetic wave units.” As claim 1 recites “one or more electromagnetic wave units,” the above limitation of claims 4 and 6 is not clear as to whether it is intending to also refer to “the one or more electromagnetic wave units” or whether it is intending to refer to more than one (i.e. a plurality of) electromagnetic wave units.
Claim 11 recites the limitation “at least some.”  This limitation is seen to be a relative term since what can be construed as “some” has not been clearly defined by the claims nor specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-4, 6-7, 9-12, 22, 25-28 and 38-42 are rejected under 35 U.S.C. 103 as being unpatentable over Mohammed (US 20160183333 cited on IDS) in view of Knoerzer (US 20180168200), Stenstrom (WO8604786) and Gemkow (DE 102009017610). 
Regarding claim 1, Mohammed discloses a food processing system (see figure 13, 15) comprising a housing defining a processing channel (see item 201; paragraph 55) comprising an electromagnetic wave heating chamber (Figure 13, 15, item 212); wherein the electromagnetic wave heating chamber is configured to be at least partially filled with a fluid (figure 13, 15, item 204, 205; paragraph 57).  Mohammed further teaches a product conveyor mechanism (Figure 13, 15, item 208; paragraph 55 - “product conveyor mechanism”) that passes through the electromagnetic wave heating chamber.  As shown in figures 13 and 15 the conveyance path comprises a serpentine pathway with hairpin corners and a depth of the conveyance path is increased.
Mohammed further teaches an electromagnetic wave emitting apparatus (figure 13, item 1313, 213; figure 15) comprising one or more electromagnetic wave units (213) configured to emit electromagnetic energy into the conveyance path.  Mohammed also 
While figure 13 of Mohammed teaches that there is a serpentine pathway and that there are multiple electromagnetic wave units across which the serpentine pathway turns, claim 1 differs from Mohammed in specifically reciting that “the serpentine pathway comprising a plurality of hairpin corners wherein a horizontal direction of the conveyance path is reversed and a depth of the conveyance path is increased.”
However, Knoerzer teaches at figures 7a and figure7b that an electromagnetic heating chamber (see paragraph 8; 74, item 322) can have a serpentine pathway that can ether traverse a horizontal or a vertical pathway (see paragraph  81).  As shown in figure 7a, Knoerzer teaches the horizontal pathway with hairpin turns that reverse the horizontal direction of travel shows a reduced floor space compared to system of figure 7b.  Knoerzer teaches a come-up, holding and come-down section to the processing system (see figure 1a), which is thus similar to Mohammed.  Knoerzer also teaches a depth of the conveyance path to increase as shown in figure 7a.  
Stenstrom teaches stacking horizontal legs of a food processing system (see figure 1), where the horizontal legs comprise hairpin corners such that the horizontal path reverses direction (see figure 1, item 16, 17), and where the horizontal pathways can both include electromagnetic wave units (see page 5, lines 1-3 - “microwave devices 15, if necessary at both levels.”).  The depth of the conveyance path is also shown in figure 1 as increasing.  Stenstrom further teaches that such stacking can be advantageous for reducing floor space (see page 3, lines 17-20).  
To thus modify Mohammed and to change the orientation of the serpentine conveyance pathway so as to have hairpin corners wherein a horizontal direction of the conveyance path is reversed and a depth of the conveyance path is increased would have been obvious to one having ordinary skill in the art as a rearrangement of the orientation of the conveyance pathway based on known expedients in the art.  That is, the art has recognized using both a serpentine pathway having a vertical direction as well as a serpentine pathway with a horizontal direction that reverses.  Furthermore, the art teaches that the pathway with a horizontal direction that reverses can be advantageous for reducing the amount of floor space that the processing system can take up.  Therefore, it would have been obvious to one having ordinary skill in the art to change the orientation of Mohammed’s pathway as a matter of orientation based on known expedients for performing a similar function, as well as for reducing the amount of floor space that the processing system can take up.
Regarding the limitation of, “wherein the orientation of products carried along the conveyance path varies by less than 15 degrees when passing through each hairpin corner,” it is noted that Mohammed teaches that the products can rotate or that the conveyor mechanism can hold the food products in a static plane (see paragraph 61).  It would have been obvious to one having ordinary skill in the art that holding the products in a static plane would encompass minimizing variation of an orientation of the products carried along the conveyance path.   If it could have been construed that Mohammed was not explicit in that an orientation of the products carried along the conveyance path varied by less than 15 degrees when passing through each hairpin corner, then it is noted that Knoerzer teaches that through the microwave heating, that the containers 
As Mohammed already suggests that the products are to remain in a static plane, to thus modify the system as taught by the Mohammed/Knoerzer/Stenstrom combination and to use a paternoster mechanism as taught by Gemkow would have been obvious and advantageous to one having ordinary skill in the art, for the purpose of keeping the containers in an upright configuration throughout the conveyance through the system.  Such a modification would have been advantageous for preventing undesirable movement of the containers and would have maintained the orientation of the products carried along the conveyance path.  It is also noted that the limitation, “the orientation of products carried along the conveyance path varies by less than 15 degrees” as discussed above has been construed to mean “an orientation of the products carried along the conveyance path varies by less than 15 degrees.”
Regarding claim 2, in view of Gemkow as already discussed above with respect to claim 1, the combination teaches a paternoster mechanism.    It is noted that the specification at page 30, lines 25-29 recites that there can be a paternoster mechanism 
Regarding claim 3, the combination as applied to claim 1 suggests that the orientation of the products varies by less than 5 degrees when passing through the hairpin corners, because the combination teaches that the apparatus can maintain the same orientation of the products throughout the process.
Regarding claim 4, Mohammed teaches microwave energy emitters (see the abstract).
Regarding claim 6, as shown in figure 15, Mohammed teaches electromagnetic wave units comprising a series of top wave emitting units that are configured to emit energy downward into the conveyance path and a series of bottom wave emitting units configured to emit energy upward into the conveyance path (see item 215).  Knoerzer teaches a similar concept (figure 7a, item 322).
Regarding claim 7, in view of Knoerzer at figure 7a, the combination teaches horizontal conveyance legs disposed between adjacent hairpin corners along the conveyance path. 
Regarding claim 9, Knoerzer suggests that the horizontal portions of the conveyance path appear to be at an angle of less than 5 degrees with respect to 
Regarding claim 10, in view of Stenstrom and Knoerzer, the combination teaches the horizontal conveyance legs are stacked vertically with respect to one another.
Regarding claim 11, as shown by Knoerzer at item 322 and Stenstrom at figure 1, item 15 and page 5, lines 1-3, the combination teaches that there can be electromagnetic wave units between adjacent stacked horizontal conveyance legs.
Regarding claim 12, Mohammed teaches that the chamber height can vary (see paragraph 58, 59, 62, 77, 78).  As the combination teaches horizontal lengths, this is seen to suggest some degree of offset between the horizontal conveyance legs.  Nonetheless, Stenstrom further teaches that there can be lateral displacement between the two parallel paths (see page 5, lines 11-14).  Therefore, in view of Stenstrom and Mohammed, the combination is seen to teach horizontal offsetting and to thus offset the horizontal conveyance legs with respect to each other would have been obvious to one having oridnary skill in the art, as a matter of engineering and/or design.
Regarding claim 22, Mohammed teaches that the one or more electromagnetic wave units are configured to emit energy using a trigger sensor (paragraph 67).
Regarding claim 25-27, Mohammed teaches that the one or more electromagnetic wave units are configured to emit energy at 300-2250MHz (see paragraph 68); as well as at a frequency of 915MHz or 2450 MHz (paragraph 68) as 
Regarding claim 28, Mohammed teaches that the electromagnetic wave heating chamber is configured to be filled with a liquid (see at least, paragraph 61).
Regarding claim 38, Mohammed teaches that there are a plurality of retaining trays attached to the product conveyor mechanism (paragraph 39).
Regarding claim 39, Mohammed discloses that each retaining tray is configured to hold a plurality of individual food containers laterally across the tray (see paragraph 39).
Regarding claim 40, Mohammed discloses that the conveyor mechanism can form a continuous loop (paragraph 37).
Regarding claims 41 and 42, Mohammed discloses a pasteurization system and a sterilization system (paragraph 47).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. FR2846197 discloses a system that can convey articles through a microwave food processing system without changing the orientation of the articles.
US 1987414 discloses a food processing mechanism comprising horizontal legs that reverse in direction and that a depth of the conveyance path is increased and has hairpin corners and where the conveyor mechanism forms a continuous loop and where the conveyance legs are offset.
US 20100297313 discloses a conveyance path where the orientation of the articles through a microwave food processing system does not change.
US 20150010679 discloses a microwave food processing system having a conveyance path that changes depth, and reverses in a horizontal direction (see figure 1, item 26).
US 20190090319 discloses a food processing system comprising an electromagnetic wave heating chamber comprising a conveyance path that is serpentine and has hairpin corners and where a horizontal direction of the conveyance path can reverse and increase in depth (Figure 4).
US 3335253 discloses a conveyor mechanism that has hairpin corners and where the articles remain in the same orientation through the corners (see figure 4, item 103, 104, 106).
US 3437422 discloses hairpin corners along a conveyor mechanism of a food processing system that has horizontal legs and reverses direction.
US 5750966 disclsoes a food processing system with a electromagnetic wave heating chamber (figure 2) having a plurality of electromagnetic wave units; can be partially filled with a fluid (water vapor); has a product conveyor mechanism having a conveyance path comprising a serpentine pathway (figure 2) that reverses in direction and where the average pressure is changeable along the conveyor mechanism (abstract; figures 2, 9, 10, 20, 21).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792